PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale



Slater Matsil, LLP/ST17950 Preston Road, Suite 1000Dallas TX TEXAS 75252



In re Application of Julien Goulieren
Appl No.: 16/668,660
Filed: October 30, 2019
Attorney Docket No.: TSMP20110731US04
For: MEMS STRUCTURE AND METHOD OF FORMING SAME 

:::::


DECISION ON PETITION
UNDER 
37 C.F.R. § 1.144 and § 1.181



This is a decision on the petition filed November 9, 2021, under 37 C.F.R. § 1.144 or alternately under 37 C.F.R. § 1.181, requesting withdrawal of the restriction requirement between Groups I and II mailed on October 4, 2021, and Group IV in the election by original presentation restriction mailed on  January 5, 2022.  Petition requests claims 1-6, 10-15, and 21-25 be examined on the merits.

The petition is GRANTED.

REVIEW OF THE FACTS

A review of the restriction requirement mailed on October 4, 2021, indicates that the following restriction requirement was made was made between three (3) related inventions:

Invention I: Claims 1-9, drawn to MEMS device with an electrically conductive film having a low surface energy, classified in B81B3/0005.

Invention II: Claims 10-15, drawn to MEMS device having a flexible finger that contacts a protrusion, classified in B81B3/0002.

Invention III: Claims 16-20, drawn to a method of forming the MEMS device, classified in H01L21/02.

The record shows, the examiner further presented species and subspecies for each of the Groups I-III.  Petitioner provisionally elected, with traverse, Group I, Species I1, and Subspecies I1a on December 2, 2021.  Petitioner cancelled claims 16-20 to Group III, and filed additional claims 21-25.  A non-final Office action was mailed on January 5, 2022 which withdrew pending claims 7-15 and claims 21-25.   The non-final Office action set forth an election by original presentation restriction requirement for claims 21-25, as being directed to an independent and distinct invention from the elected invention of Group I because the MEMS devices include a protrusion with an electrically conductive film with a water contact angle from 20-50 degrees did not overlap with the claims of Group I and having separate classification in G01P2015/0871.  

Petitioner argues the restriction requirement has failed to demonstrate that the claims of Groups II and IV do not overlap in scope with Group I, therefore the restriction requirement is not proper.  Petitioner argues that the restriction requirement fails to demonstrate that the inventions are not obvious variants.

DISCUSSION

Petitioner contends restriction requirement was improper because it did not properly identify how the claims do not overlap in scope.  Petitioner argues restriction requirement simply refers to differences in the claim language within the identified groups. Petitioner maintains that the claim differences are not sufficient to show the claim do not overlap in scope, i.e. are mutually exclusive.  Petitioner further argues that the limitation from claim 1 and claim 10 are related to the same embodiment of Figure 1a, therefore the scope of the claims clearly overlap. 

A review of the record reveals that the inventions of Group I, II, and IV are related inventions that overlap in scope.  Particularly, each of the groups are directed to MEMS drive that overlap in scope which includes a moveable member suspended above a cavity having a protrusion with an electrically conductive film extending from the floor of the cavity. Additionally, the inventions of Group I, II, and IV are encompassed by the same embodiment of figures 1a, as argued by the Petitioner (Petition, pg. 7).  The restriction requirements mailed on October 4, 2021 and January 5, 2022 identified different definitions of the same disclosed subject matter of the elected species shown in figure 1a, which varying in breadth or scope of the definition, rather than setting forth reasons for why the claims do not overlapping in scope.  At least for this reason, the petition is GRANTED.

DECISION
Accordingly, the request to withdraw the restriction requirement between Groups I, II, and IV is GRANTED, and the restriction requirement between Groups I, II, and IV is withdrawn.  

The application will be forwarded to the examiner to take appropriate action as a result of this petition decision. 

Any questions regarding this communication should be directed to Manish Shah, Acting Supervisory Patent Examiner, Art Unit 2853, at (571) 272-2152.

/TASHIANA R ADAMS/Director, Technology Center 2800                                                                                                                                                                                                        
________________________________
Tashiana Adams
Director - Technology Center 2800

TA:ms:kt